Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is responsive to RCE and amendment filed on 09/16/2022. As directed by the Amendment, claims 1, 32, 47 and 119 have been amended; claim 32 previously withdrawn from consideration and since the instant claims are not found allowable, claim 32 is not rejoined as the result.  As such, claims 1, 32, 47-50, 55,  57, 59-65, 76-77 and  118-119 are pending the in the instant application. 
	The applicant has amended claims 1, 47, 119 to clarify the claiming subject matter; as such, the previous 112 claim rejections are withdrawn.

Claim Objections
Claim 55 is objected to because of the following informalities:
Claim 55, line 1, should read “wherein the first permeable retainer and the second permeable retainers are” to properly refer back to the first and second permeable retainers previously recited in claim 47. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 47-50, 55,  57, 59-65, 77 and  118-119 are rejected under 35 U.S.C. 103 as being unpatentable over Potter et al. (U.S. Publication 2014/0261486 hereinafter Potter) in view of Weigensberg et al. (U.S. Publication 2014/0166029 hereinafter Weigensberg) and Buchberger (U.S. Publication 2011/0226236 hereinafter Buchberger).
Regarding claim 1, Potter discloses an apparatus (Figs. 4A and 4B, [0083]: electronic vapor smoking article 500) for generating an inhalable medium, the apparatus comprising: 
a liquid container (Fig. 1, 3 and 4B: reservoir 205) for holding a liquid ([0040] and [0076]: aerosol precursor material may be provided in liquid form; aerosol precursor material is stored); 
a heater ([0075]: resistive heating element 50) for volatilizing ([0066]: resistive heating element 50 produces heat and thus provides aerosol for inhalation) the liquid held in ([0076]: aerosol precursor material is stored) the liquid container; and 
a receiving portion ([0081] and [0083]: tubular housing 630 defined lumen 610) for receiving (Figs. 4A and 4B, [0083]: housing 630 may also be configured to house the vapor-enhancing element 620) a stack comprising a plurality of discrete material elements ([0086]: vapor-enhancing element 620 comprises a plurality of serially-engaged elements/objects), 
the apparatus being arranged such that in use the liquid volatized by the heater passes, in the form of at least one of a vapor or an aerosol ([0019], [0080] and [0081]: to enhance the vapor drawn through the filter material 600 including the vapor-enhancing elements 620; yields vapors or aerosol), through a material of one or more of the plurality of discrete material elements ([0081] and [0086]: the vapor-enhancing aspect/elements 620) received by the receiving portion thereby (Figs. 4A and 4B, [0083]: housing 630 may also be configured to house the vapor-enhancing element 620) to entrain one or more constituents of the one or more of the plurality of discrete material elements to produce the inhalable medium ([0080]: to provide an enhancing effect on the vapor/aerosol); 
wherein the receiving portion (Fig. 4B, [0083]: housing 630) comprises a receptacle (the Fig. 4B: the interior the housing 630) having received therein said stack comprising said plurality of discrete material elements (Figs. 4A and 4B, [0083]: housing 630 configured to house the vapor-enhancing element 620; [0086]: vapor-enhancing element 620 comprises a plurality of serially-engaged elements/objects), the receiving portion having a first permeable retainer at an upstream end of the receptacle ([0089]: porous element such as perforated disc, or any other suitable porous element for separating the filter element 600 from the vapor source) and a second retainer at a downstream end of the receptacle (Fig. 4A and 4B, [0089]: toward the mouth end, filter element 600 which includes vapor-enhancing element 620 retained by an end cap engaged with the housing or a flange),
wherein the first permeable retainer ([0089]: porous element such as perforated disc, or any other suitable porous element for separating the filter element 600 from the vapor source) and the second retainer ([0083]: flange 640) cooperatively retain the plurality of discrete material elements ([0083]: flange 640 retains filter element 600 within the lumen 610; [0089]: porous element configured to retain the filter element 600 which also includes vapor-enhancing element 620 wherein the vapor-enhancing element 620 comprising a plurality of serially-engaged elements/objects) within the receptacle (Figs. 4A and 4B, [0083]: the interior of housing 630/ lumen 610).
Potter does not explicitly disclose the second retainer is permeable and to prevent passage of solid material through the receptacle and into a mouthpiece and wherein the second permeable retainer is removable to allow access to the plurality of discrete material elements, and one of the plurality of discrete material elements is exchangeable for another discrete material element.
However, Weigensberg discloses an e-cigarette ([0021]: e-cig) and also teaches the retainer/flange at the mouthpiece-end (Fig. 3, [0031]: locking mechanism may be a retaining ring or a flange) is removable ([0031]: the locking mechanism may be unlocked in order to permit replacement of shell 304 and 306) and one of the plurality of discrete material elements is exchangeable for another discrete material element ([0030] and [0031]: permit replacement of favor shells 304 and 306 wherein flavor shells include flavoring agent, are short and extend along a portion of the wall 302). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Potter’s second retainer/flange to be removable and one of the plurality of discrete material elements is exchangeable for another discrete material element, as taught by Weigensberg, for the benefit of providing selection of different flavors according to the needs of different consumers ([0031]).
Potter as modified does not explicitly disclose the second retainer is permeable and to prevent passage of solid material through the receptacle and into the mouthpiece .
However, Buchberger discloses an inhalator/smoking articles and cigarette ([0003]) comprises a first permeable retainer (Figs. 9 and 10, [0142]: perforated wall 63 support the filling material 61) and a second permeable retainer (Figs. 9 and 10, [0142]: second wire mesh 65 which is permeable) closer to the mouthpiece (Fig 10. [0142]: on the mouthpiece side) that prevents passage of solid material through the receptacle and into the mouthpiece ([0142]: the second wire mesh 65 prevents the filling material from being to pass through the mouthpiece).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the modified Potter’s removable second retainer/flange to be permeable, as taught by Buchberger, for the benefit of preventing solid material to reach the user during inhalation ([0142]).   
Regarding claim 47, Potter as modified, discloses a cartridge (Fig. 4B, [0081]: cartridge body portion 505 and filter material 600) for use with an apparatus (Fig. 4B, [0081]: control body portion 506) for generating an inhalable medium ([0019], [0080] and [0081]: to enhance the vapor drawn through the filter material 600; yields vapors or aerosol), the cartridge comprising: 
a container (Fig. 2, 3 and 4A: reservoir 205) for holding a liquid ([0040] and [0076]: aerosol precursor material may be provided in liquid form; aerosol precursor material is stored); and 
a receiving portion ([0081] and [0083]: tubular housing 630 defined lumen 610) for receiving (Figs. 4A and 4B, [0083]: housing 630 may also be configured to house the vapor-enhancing element 620) a plurality of discrete material elements ([0086]: vapor-enhancing element 620 comprises a plurality of serially-engaged elements/objects), the cartridge (Figs. 1, 3 and 4B, [0081] and [0075]: cartridge body portion 505/cartridge 90) being arranged such that, in use, the liquid exiting the container (Fig. 1, 3 and 4A: reservoir 205) can flow, in the form of at least one of a vapor or an aerosol ([0019], [0080] and [0081]: to enhance the vapor drawn through the filter material 600; yields vapors or aerosol), through a material of one or more of the plurality of discrete material elements ([0081]: vapor-enhancing aspect/vapor-enhancing element 620; [0086]: vapor-enhancing element 620 comprises a plurality of elements/objects) received by the receiving portion (Figs. 4A and 4B, [0083]: housing 630 may also be configured to house the vapor-enhancing element 620) in use, thereby to entrain one or more constituents of the one or more of the plurality of discrete material elements to produce the inhalable medium ([0019], [0080] and [0081]: vapor-enhancing element 620 to enhance the vapor drawn through the filter material 600; yields vapors or aerosol); 
wherein the receiving portion (Fig. 4B: [0083]: housing 630) is a receptacle having received (Figs. 4A and 4B, [0083]: housing 630 may also be configured to house the vapor-enhancing element 620) therein said stack comprising a said plurality of discrete material elements ([0086]: vapor-enhancing element 620 comprises a plurality of serially-engaged elements/objects), 
wherein the receptacle comprises a first permeable retainer at an upstream end of the receptacle ([0089]: porous element such as perforated disc, or any other suitable porous element for separating the filter element 600 from the vapor source) and a second retainer at a downstream end of the receptacle (Fig. 4A and 4B, [0089]: toward the mouth end, filter element 600 which includes vapor-enhancing element 620 retained by an end cap engaged with the housing or a flange) to retain the plurality of discrete material elements ([0083]: flange 640 retains filter element 600 within the lumen 610; [0089]: porous element configured to retain the filter element 600 which also includes vapor-enhancing element 620 wherein the vapor-enhancing element 620 comprising a plurality of serially-engaged elements/objects).
Potter does not explicitly disclose the second retainer is permeable and to prevent passage of solid material through the receptacle and wherein the second permeable retainer is removable to allow access to the plurality of discrete material elements and 4Application No. 15/553,785wherein one of the plurality of discrete material elements is exchangeable for another discrete material element.
However, Weigensberg discloses an e-cigarette ([0021]: e-cig) and also teaches the retainer/flange at the mouthpiece-end (Fig. 3, [0031]: locking mechanism may be a retaining ring or a flange) is removable ([0031]: the locking mechanism may be unlocked in order to permit replacement of shell 304 and 306) and one of the plurality of discrete material elements is exchangeable for another discrete material element ([0030] and [0031]: permit replacement of favor shells 304 and 306 wherein flavor shells include flavoring agent, are short and extend along a portion of the wall 302). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Potter’s second retainer/flange to be removable and one of the plurality of discrete material elements is exchangeable for another discrete material element, as taught by Weigensberg, for the benefit of providing selection of different flavors according to the needs of different consumers ([0031]).
Potter as modified does not explicitly disclose the second retainer is permeable and to prevent passage of solid material through the receptacle and into the mouthpiece .
However, Buchberger discloses an inhalator/smoking articles and cigarette ([0003]) comprises a first permeable retainer (Figs. 9 and 10, [0142]: perforated wall 63 support the filling material 61) and a second permeable retainer (Figs. 9 and 10, [0142]: second wire mesh 65 which is permeable) closer to the mouthpiece (Fig 10. [0142]: on the mouthpiece side) that prevents passage of solid material through the receptacle and into the mouthpiece ([0142]: the second wire mesh 65 prevents the filling material from being to pass through the mouthpiece).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the modified Potter’s removable second retainer/flange to be permeable, as taught by Buchberger, for the benefit of preventing solid material to reach the user during inhalation ([0142]).
Regarding claim 48, Potter as modified, discloses the cartridge according to claim 47, wherein the container (Figs. 1, 3 and 4B: reservoir 205) and the receiving portion (Figure 4A and 4B: housing 630) form an integral unit ([0083]: housing 630 is attached to the cartridge body portion 505 which where the liquid container 205 resided).
Regarding claim 49, Potter as modified, discloses the cartridge according to claim 47, wherein the receiving portion (Fig. 4B, [0083]: tubular housing 630) is connectable to, and removable from ([0083]: housing 630 is removable engaged with the cartridge body portion 505), the liquid container (Fig. 2, 3 and 4B, [0076]: reservoir 205; from Figures 2, 3 and 4B, the reservoir 205 is resided within the cartridge body portion 505).
Regarding claim 50, Potter as modified, discloses the cartridge according to claim 47, the cartridge being arranged such that, in use, the liquid exiting the container (Fig. 1, 3 and 4A: reservoir 205) passes, in the form of at least one of the vapor or the aerosol ([0019], [0080] and [0081]: to enhance the vapor drawn through the filter material 600; yields vapors or aerosol), sequentially through ([0081]: through the filter material 600) each of the plurality of discrete material elements received by the receiving portion in use ([0081]: vapor-enhancing aspect/vapor-enhancing element 620; [0086]: vapor-enhancing element 620 comprises a plurality of elements/objects).
Regarding claim 55, Potter as modified, discloses the cartridge according to claim 47, wherein the first permeable retainer and the second permeable retainer are (refer to claim objection above; Potter’s [0089 ]: the first permeable retainer/ porous element and modified flange/end cap is permeable) arranged so as to allow the vapor or the aerosol to pass there through (since the first and modified second retainers are permeable, the vapor or aerosol will pass through reach the user’s mouth). 
Regarding claim 57, Potter as modified, discloses the cartridge according to claim 47, wherein the receiving portion is arranged to allow removing one or more of the discrete material elements from the receiving portion (Weigensberg’s [0031]: the locking mechanism may be unlocked in order to permit replacement of flavor shells 304 and 306).
Regarding claim 59, Potter as modified, discloses the cartridge according to claim 47, wherein the plurality of discrete material elements are in an ordered arrangement (Potter’s [0086]: a plurality of serially-engaged objects/elements).
Regarding claim 60, Potter as modified, discloses the cartridge according to claim 47,wherein each of the plurality of discrete material elements is the same ([0086]: vapor-enhancing element 620 comprises a plurality of element/objects- wherein each objects is a flavorant).
Regarding claim 61, Potter as modified, discloses the cartridge according to claim 47,wherein one of the plurality of discrete material elements (Potter’s [0086]: vapor-enhancing element 620 comprises a plurality of element/objects) has a property different to that of another of the plurality of discrete material elements ([0086]: vapor-enhancing element 620 is a combination of elements/objects- this means that the vapor-enhancing elements 620 could have a combination of plurality of different objects or elements).
Regarding claim 62, Potter as modified, discloses the cartridge according to claim 47, wherein each one of the plurality of discrete material elements (Potter’s [0086]: vapor-enhancing element 620 comprises a plurality of element/objects) has a property different to that of each other one of the plurality of discrete material elements ([0086]: vapor-enhancing element 620 is a combination of elements/objects- this means that the vapor-enhancing elements 620 could have a combination of plurality of different objects or elements wherein each one is other than the other).
Regarding claim 63, Potter as modified, discloses the cartridge according to claim 61, wherein the property is one of aroma or flavor (Potter’s [0086]: flavorant).
Regarding claim 64, Potter as modified, discloses the cartridge according to claim 47, wherein the plurality of discrete material elements are stacked one on top of the other (Potter’s [0086]: a plurality of serially-engaged objects/elements).
Regarding claim 65, Potter as modified, discloses the cartridge according to claim 47, wherein one or more of the plurality of discrete material elements comprises material in solid form (Potter’s ([0086]: the vapor-enhancing element 620 may comprise one of a thread or a filament).
Regarding claim 77, Potter as modified, discloses the cartridge according to claim 65, wherein the material comprises a flavored solid material (Potter’s [0086]: vapor-enhancing element 620 comprising and a filament and since the vapor-enhancing element is to alter the characteristic of the vapor, the solid filament has a flavor to it).
Regarding claim 118, Potter as modified, discloses an apparatus comprising the cartridge according to claim 47 (see claim 47 rejection above), further comprising a heater ([0075]: resistive heating element 50) for volatilizing the liquid ([0066]: resistive heating element 50 produces heat and thus provides aerosol for inhalation) held in the container ((Fig. 2, 3 and 4A, [0040] and [0076]: aerosol precursor material may be provided in liquid form; aerosol precursor material is stored in reservoir 205).
Regarding claim 119, Potter discloses a system (Figs. 4A and 4B, [0083]: electronic vapor smoking article 500) for generating an inhalable medium, the system comprising: a heater ([0075]: resistive heating element 50) for volatilizing a liquid ([0066]: resistive heating element 50 produces heat and thus provides aerosol for inhalation); and a cartridge (Figs. 1, 3 and 4A, [0081] and [0075]: cartridge body portion 505/cartridge 90) comprising: 
a container (Fig. 2, 3 and 4A: reservoir 205) for holding the liquid ([0040] and [0076]: aerosol precursor material may be provided in liquid form; aerosol precursor material is stored), and 
a receiving portion ([0081] and [0083]: tubular housing 630 defined lumen 610) for receiving (Figs. 4A and 4B, [0083]: housing 630 may also be configured to house the vapor-enhancing element 620) a stack comprising a plurality of discrete material elements ([0086]: vapor-enhancing element 620 comprises a plurality of serially-engaged elements/objects), 
the heater ([0066]: resistive heating element 50 produces heat and thus provides aerosol for inhalation); and the cartridge (Figs. 1, 3 and 4A, [0081] and [0075]: cartridge body portion 505/cartridge 90) being arranged such that, in use, the liquid volatized by the heater and exiting the container can flow, in the form of at least one of a vapor or an aerosol ([0019], [0080] and [0081]: to enhance the vapor drawn through the filter material 600 including the vapor-enhancing elements 620; yields vapors or aerosol), through a material of one or more of the plurality of discrete material elements ([0086]: vapor-enhancing element 620 comprises a plurality of serially-engaged elements/objects) received by the receiving portion in use, thereby to entrain one or more constituents of the one or more of the plurality of discrete material elements to produce the inhalable medium ([0080]: to provide an enhancing effect on the vapor/aerosol); 
wherein the receiving portion (Fig. 4B: [0083]: housing 630) is a receptacle having received (Figs. 4A and 4B, [0083]: housing 630 may also be configured to house the vapor-enhancing element 620) therein said stack comprising a said plurality of discrete material elements ([0086]: vapor-enhancing element 620 comprises a plurality of serially-engaged elements/objects), 
wherein the receptacle comprises a first permeable retainer at an upstream end of the receptacle ([0089]: porous element such as perforated disc, or any other suitable porous element for separating the filter element 600 from the vapor source) and a second retainer at a downstream end of the receptacle (Fig. 4A and 4B, [0089]: toward the mouth end, filter element 600 which includes vapor-enhancing element 620 retained by an end cap engaged with the housing or a flange) to retain the plurality of discrete material elements ([0083]: flange 640 retains filter element 600 within the lumen 610; [0089]: porous element configured to retain the filter element 600 which also includes vapor-enhancing element 620 wherein the vapor-enhancing element 620 comprising a plurality of serially-engaged elements/objects).
Potter does not explicitly disclose the second retainer is permeable and to prevent passage of solid material through the receptacle and wherein the second permeable retainer is removable to allow access to the plurality of discrete material elements and 4Application No. 15/553,785wherein one of the plurality of discrete material elements is exchangeable for another discrete material element.
However, Weigensberg discloses an e-cigarette ([0021]: e-cig) and also teaches the retainer/flange at the mouthpiece-end (Fig. 3, [0031]: locking mechanism may be a retaining ring or a flange) is removable ([0031]: the locking mechanism may be unlocked in order to permit replacement of shell 304 and 306) and one of the plurality of discrete material elements is exchangeable for another discrete material element ([0030] and [0031]: permit replacement of favor shells 304 and 306 wherein flavor shells include flavoring agent, are short and extend along a portion of the wall 302). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Potter’s second retainer/flange to be removable and one of the plurality of discrete material elements is exchangeable for another discrete material element, as taught by Weigensberg, for the benefit of providing selection of different flavors according to the needs of different consumers ([0031]).
Potter as modified does not explicitly disclose the second retainer is permeable and to prevent passage of solid material through the receptacle and into the mouthpiece .
However, Buchberger discloses an inhalator/smoking articles and cigarette ([0003]) comprises a first permeable retainer (Figs. 9 and 10, [0142]: perforated wall 63 support the filling material 61) and a second permeable retainer (Figs. 9 and 10, [0142]: second wire mesh 65 which is permeable) closer to the mouthpiece (Fig 10. [0142]: on the mouthpiece side) that prevents passage of solid material through the receptacle and into the mouthpiece ([0142]: the second wire mesh 65 prevents the filling material from being to pass through the mouthpiece).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the modified Potter’s removable second retainer/flange to be permeable, as taught by Buchberger, for the benefit of preventing solid material to reach the user during inhalation ([0142]).

Claim 76 is rejected under 35 U.S.C. 103 as being unpatentable over Potter and Weinsberg as applied to claim 65 above, and further in view of Daryani et al. (U.S. Publication 2017/0238612 hereinafter Daryani).
Regarding claim 76, Potter as modified, discloses the cartridge according to claim 65.
Potter as modified, does not disclose the material in solid form comprises tobacco.
However, Daryani teaches the material (Fig. 1, [0017]: flavored material 11 and 12) in solid form comprises tobacco ([0017]: leaf tobacco extract can be adsorbed in to the solid material and being used as the flavored material 11 and 12).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention to modified Potter’s solid material (filament) to comprise tobacco, as taught by Daryani, as an art-recognized configuration of the discrete material elements and to boost/enhance tobacco flavored for the users.

Response to Arguments
Applicant's arguments filed on 09/16/2022 have been fully considered but they are not persuasive because the arguments solely directed to the amended claim limitations. Please see the claim rejections in view of new combination of prior arts above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M LE whose telephone number is (571)270-7293. The examiner can normally be reached 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on (571) 272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.M.L./Examiner, Art Unit 3785                                                                                                                                                                                                        




/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785